 THE WEITZ LAW FIRM, P.A.
     Bank of America Building           The application is GRANTED in part. The initial pre-trial conference
18305 Biscayne Blvd., Suite 214         scheduled for May 13, 2021, at 11:00 a.m., is adjourned to May 28,
       Aventura, Florida 33160          2021, at 11:00 a.m., on the following conference call line:
                                        888-363-4749, access code 558-3333. The parties are reminded
                                        that their pre-conference materials are due seven days prior, or
 May 6, 2021                            May 21, 2021. No further extensions will be granted absent
                                        extraordinary circumstances. By May 12, 2021, Plaintiff shall serve a
 VIA CM/ECF                             copy of this Order on Defendants and file proof of service.
 Honorable Judge Lorna G. Schofield
 United States District Court       SO ORDERED
 Southern District of New York
 40 Foley Square, Courtroom 1106    Dated: May 7, 2021
 New York, NY 10007-1312                   New York, New York
               Re:      Girotto v. Mill Street Cafe, LLC, d/b/a Sam’s Bar and Grill P.C.N.Y., et al.
                        Case 1:21-cv-02450-LGS

Dear Judge Schofield:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        The Initial Pretrial Conference in this matter is currently scheduled for May 13, 2021 at 11:00
a.m., in Your Honor's Courtroom. At this time, none of the Defendants have yet to appear and/or
answer in this matter, though properly served [D.E. 8 & D.E. 9].

       As such, in order to afford additional time for the Defendants to formally appear and
engage in productive subsequent settlement discussions, the undersigned hereby respectfully
requests a 30-day adjournment of next week’s Conference to a date most convenient to this
Honorable Court.

       Thank you for your consideration of this first adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz
                                                  B. Bradley Weitz, Esq. (BW9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  Attorney for Plaintiff
                                                  Bank of America Building
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Telephone: (305) 949-7777
                                                  Facsimile: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
